MEMORANDUM **
Maria Magdalena Velasquez-Escobar, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ summary affirmance of an Immigration Judge’s (“U”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition for review.
Substantial evidence supports the IJ’s decision that petitioner failed to show past persecution or a well-founded fear of future persecution on account of an enumerated ground. Because petitioner testified that she does not know who kidnaped her father and beat and raped her, her asylum claim fails. See id.
Because petitioner failed to establish eligibility for asylum, she failed to meet the more stringent standard for withholding of removal. See Al-Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir.2001) (internal quotation omitted).
Substantial evidence also supports the IJ’s conclusion that petitioner failed to show that it was more likely than not that she will be tortured if returned to Guatemala. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.